DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-13 are objected to because of the following informalities: The claims are objected to because they are not in sentence form. Appropriate correction is required. See MPEP 608.01(m) Form of Claims - The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). The examiner suggests that the claims be of the form “I (or we) claim, 1. A hinge” and “The hinge of claim 1”, e.g.
Claim 12 recites “out-of-place displacement” which should read “out-of-plane displacement”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “at least one movable part in an out-of-plane direction with respect to the support” and “a movable part in the out-of-plane direction” which is unclear. It is unclear whether the movable part is in a different plane from the support, or f the movable part is movable out of its own plane.
Claim 1 further recites “the first end and the second end of the first bending beam and the first end and the second end of the second bending beam being disposed with respect to one another in such a way that the orientation of the first end towards the second end of the first bending beam is opposed to the orientation of the first end towards the second end of the second bending beam” which is unclear. It is unclear whether the parts extend in different directions from their first ends, or whether they are in opposing relationship, i.e., on opposite sides of the movable parts, or facing each other in the extending direction.
Claim 6 recites “the torsion element comprises a first torsion beam and a second torsion beam, and said torsion beam forms the first torsion beam” which is unclear. It is unclear whether “said torsion beam” should instead state “said torsion element” or if not, which of the first or second torsion beam corresponds to “said torsion beam”.
Claim 10 recites the limitation "the mass”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 8-13 is/are rejected under 35 U.S.C. 102(a)(!) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140331770 to Jourdain.
Claim 1, Jourdain discloses a hinge for a micromechanical and/or nanomechanical structure (Fig. 1, MEMS or NEMS structure S; ¶¶ [0052]-[0077]) comprising a support (Fig. 1, fixed part 2, for example a substrate; ¶¶ [0052]-[0077]), at least one movable part in an out-of-plane direction with respect to the support (Fig. 1, movable part 4; ¶¶ [0052]-[0077]), said hinge being intended to suspend the movable part from the support allowing for the out-of-plane displacement of the movable part (Fig. 1, movable part 4 suspended from fixed part 2 via pivot connection 6 with pivot axis Y; ¶¶ [0052]-[0077]), the hinge comprising at least one torsion element comprising at least one beam aligned with or parallel to the axis of rotation of the hinge, and intended to be deformed in torsion (Fig. 1, pivot connection 6 with two first torsion beams 20.1, 20.2; ¶¶ [0052]-[0077]), at least one bending element intended to be deformed in bending, said bending element being intended to mechanically connect the movable part and the support and comprising at least one first bending beam and at least one second bending beam extending perpendicularly to the axis of rotation of the hinge (Fig. 1, pivot connection 6 with two second bending beams 22.1, 22.2; ¶¶ [0052]-[0077]), the first bending beam being intended to be mechanically connected directly to the support by a first end and to the movable part by a second end, and the second bending beam being intended to be mechanically connected directly to the support by a first end and to the movable part by a second end (Fig. 1, two second bending beams 22.1, 22.2 with longitudinal ends connected to movable part 4 and fixed part 2; ¶¶ [0052]-[0077]), the first end and the second end of the first bending beam and the first end and the second end of the second bending beam being disposed with respect to one another in such a way that the orientation of the first end towards the second end of the first bending beam is opposed to the orientation of the first end towards the second end of the second bending beam (Fig. 1, two second bending beams 22.1, 22.2 facing each other on opposing sides of movable part 4 and fixed part 2; ¶¶ [0052]-[0077]),  wherein the first end and the second end of the first bending beam are located on each side of the axis of rotation and the first end and the second end of the second bending beam are 
Regarding Claim 2, Jourdain discloses the at least one first and second bending beams have the same dimensions (Fig. 1, two second bending beams 22.1, 22.2; ¶¶ [0052]-[0077]).
Regarding Claim 3, Jourdain discloses two bending elements (Fig. 1, two second bending beams 22.1, 22.2; ¶¶ [0052]-[0077]).
Regarding Claim 4, Jourdain discloses the bending elements are disposed on either side of the at least one torsion element (Fig. 1, two second bending beams 22.1, 22.2 facing each other on opposing sides of torsion beams 20.1, 20.2; ¶¶ [0052]-[0077]).
Regarding Claim 5, Jourdain discloses two torsion elements each comprising a torsion beam aligned with the axis of rotation (Fig. 1, pivot connection 6 with two first torsion beams 20.1, 20.2; ¶¶ [0052]-[0077]).
Regarding Claim 8, Jourdain discloses a stack of layers partly etched, wherein at least the first and second bending beams are made in the same layer (Fig. 1, etched layers comprising pivot connection 6 with bending beams 22.1, 22.2; ¶¶ [0052]-[0077], [0096]).
Regarding Claim 9, Jourdain discloses a micromechanical and/or nanomechanical structure (Fig. 1, MEMS or NEMS structure S; ¶¶ [0052]-[0077], [0096]-[0098]) comprising a support (Fig. 1, fixed part 2, for example a substrate; ¶¶ [0052]-[0077]), a movable part in the out-of-plane direction (Fig. 1, movable part 4; ¶¶ [0052]-[0077]), and a hinge according to claim 1 connecting the movable part to the support (Fig. 1, movable part 4 suspended from fixed part 2 via pivot connection 6 with pivot axis Y; ¶¶ [0052]-[0077]).
Regarding Claim 10, Jourdain discloses at least one out-of-plane abutment for the mass moving away from and/or moving towards the support. (¶ [0016])
Regarding Claim 11, Jourdain discloses a microelectronic system comprising at least one structure according to claim 9 (Fig. 1, MEMS or NEMS structure S manufactured with the 
Regarding Claim 12, Jourdain discloses at least one sensor for detecting the out-of-plane displacement of the movable part, comprising at least one first stress gauge, the first stress gauge being mechanically connected directly to the support by a first end and to the movable part by a second end (Fig. 1, strain gauges 24 connected between fixed part 2 and movable part 4 and detecting stress; ¶¶ [0014], [0052]-[0077]; Note stress and strain are proportional to the elastic modulus).
Regarding Claim 13, Jourdain discloses the at least one sensor also comprises a second stress gauge, the second stress gauge being mechanically connected directly to the support by a first end and to the movable part by a second end (Fig. 1, strain gauges 24 connected between fixed part 2 and movable part 4 and detecting stress; ¶¶ [0014], [0052]-[0077]), the first end and the second end of the first stress gauge and the first end and the second end of the second stress gauge being disposed with respect to one another in such a way that the orientation of the first end towards the second end of the first stress gauge is opposed to the orientation of the first end towards the second end of the second stress gauge (Fig. 1, strain gauges 24 connected between fixed part 2 and movable part 4 and detecting stress; ¶¶ [0014], [0052]-[0077]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourdain as applied to claim 1 above, and further in view of US 6392220 to Slater.
Regarding Claim 6, Jourdain discloses the torsion element comprises a first torsion beam and a second torsion beam (Fig. 1, pivot connection 6 with two first torsion beams 20.1, 20.2; ¶¶ [0052]-[0077]), and said torsion beam forms the first torsion beam, the first and second torsion beams being parallel to one another (Fig. 1, parallel torsion beams 20.1, 20.2; ¶¶ [0052]-[0077]), and one of the torsion beams being intended to be mechanically connected directly to connected together by at least one of the longitudinal ends thereof. Slater discloses the first and second torsion beams being parallel to one another connected together by at least one of the longitudinal ends thereof (Fig. 5b, bifilar torsion bar 54 formed by two (2) beams 114; Col. 15, lines 22-59). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Jourdain by providing the first and second torsion beams being parallel to one another connected together by at least one of the longitudinal ends thereof as in Slater in order to provide for a well-known alternative to single or folded beam hinges.
Regarding Claim 7, Jourdain in view of Slater discloses two pairs of torsion beams aligned relative to each other along the axis of rotation  (Jourdain Fig. 1, parallel torsion beams 20.1, 20.2; ¶¶ [0052]-[0077] each configured as a bifilar torsion bar 54 formed by two (2) beams 114 in Fig. 5b of Slater; Col. 15, lines 22-59)..

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourdain as applied to claim 1 above, and further in view of US 20160258825 Gurin.
Regarding Claims 12-13, assuming arguendo that Jourdain does not sufficiently disclose stress gauges, Gurin discloses the at least one sensor comprising at least one first stress gauge (Fig.1 . stress/strain gauge 150, ¶¶ [0025]-[0043]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Jourdain by providing the at least one sensor comprising at least one first stress gauge as in Gurin in order to provide for a well-known alternative to strain gauges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852